DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the “main storage tank surrounded by a protective wall, a first pipe line, a second pipe line, and a third pipe line” (claim 2); 
the second pipe line that “surrounds the main storage tank at one side of the main storage tank” (claim 4; how can a pipe line located at one side of the storage tank “surround” the tank?); 
the sixth pipe line and the seventh pipe line formed from a single pipe (claim 10); the eighth pipe line, the ninth pipe line, and the tenth pipe line formed of a “single pipe” (claim 14);  
the thermal absorber that “surrounds the eighth pipe line” (claim 16; it is noted that a substantial portion of the eighth pipe line does not appear to be surrounded by anything); and 
the radiator that “surrounds the ninth pipe line (claim 18; it is noted that a substantial portion of the ninth pipe line does not appear to be surrounded by anything); must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(s) 11 and 14-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 11 lines 10-11, it is not understood what Applicant is attempting to claim. Are the sixth and seventh pipe lines formed from a single pipe line that has been cut into two? Or are the sixth and seventh pipe lines formed from pipe having the same composition and dimensions? 
In claim 14 lines 6-7, it is not understood what Applicant is attempting to claim. Are the eighth, ninth and tenth pipe lines formed from a single pipe line that has been cut into three parts? Or are the eighth, ninth and tenth pipe lines formed from pipe having the same composition and dimensions? Dependent claims 15-19 inherit the same infirmity and are rejected for the same reason(s) listed above.  

Allowable Subject Matter
Claims 1-10 and 12-13 allowed. 
Claims 11 and 14-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-19 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A mobile gaseous and liquid hydrogen refueling apparatus comprising: a main storage module … a liquid hydrogen storage and distribution tank, or a tank lorry … first gaseous hydrogen … a liquid pumping and transportation module … second gaseous hydrogen … a gas compression and storage module … and a gas conversion and transportation module configured to receive the pumped liquid hydrogen and the compressed gaseous hydrogen from the liquid pumping and transportation module and the gas compression and storage module, respectively, to perform heat exchange between the pumped liquid hydrogen and the compressed gaseous hydrogen to generate gaseous hydrogen filling gas from the pumped liquid hydrogen and the compressed gaseous hydrogen, and to deliver the gaseous hydrogen filling gas to a gaseous hydrogen storage and filling tank of a hydrogen gas filling station, wherein the main storage module pressurizes the liquid hydrogen based on pressure of the at least one gaseous hydrogen, and directly supplies the pressurized liquid hydrogen to a fuel tank of a hydrogen fuel consumption structure or to a liquid hydrogen storage and filling tank of the hydrogen gas filling station.” 


Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 6,474,101 (Quine et al.), which discloses a natural gas handling system. 
2.) U.S. Patent No. 6,810,925 (Graham et al.), which discloses a hydrogen fueling station. 
3.) U.S. Patent No. 6,886,609 (Cohen et al.), which discloses a mobile hydrogen generation system. 
4.) U.S. Patent No. 7,093,626 (Li et al.), which discloses a mobile hydrogen delivery system. 
5.) U.S. Patent No. 8,069,885 (Kederer et al.), which discloses an apparatus for dispensing liquid and gaseous hydrogen. 
6.) U.S. Patent No. 8,978,715 (Allidieres), which discloses a method for filling a tank with pressurized gas. 
7.) U.S. Patent No. 9,377,164 (Utal et al.), which discloses a modular compressed natural gas system. 

9.) U.S. Patent Application Publication No. 2008/0178612 (Utata), which discloses a method for supplying hydrogen gas and liquefied hydrogen delivery vehicle. 
10.) U.S. Patent Application Publication No. 2012/0159970 (Reese et al.), which discloses filling container with compressed media. 
11.) U.S. Patent Application Publication No. 2014/0311591 (Drube), which discloses liquid natural gas cooling on the fly. 
12.) U.S. Patent Application Publication No. 2017/0244120 (Holladay et al.), which discloses an integrated fueling station. 
13.) U.S. Patent Application Publication No. 2018/0346313 (Feng et al.), which discloses a gaseous hydrogen storage system. 
14.) U.S. Patent Application Publication No. 2020/0132254 (Stephan et al.), which discloses a system for dispensing pressurized hydrogen. 
15.) U.S. Patent Application Publication No. 2020/0309323 (Elgowainy et al.), which discloses a tube-trailer and stationary ground storage system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753